Title: To Benjamin Franklin from Viscount Mountmorres, [19 May? 1783]
From: Mountmorres, Sir Hervey Redmond Morres, Viscount
To: Franklin, Benjamin


          
            Monday. [May 19, 1783?]
          
          Lord Mountmorres has the honour to inform Dr Franklin that he leaves
            Paris on Thursday morning & that if he has any commands for England he shall be
            happy to execute them.
          
          Addressed: A Monsieur / Monsieur Le
            Docteur / Franklin A Passy.—
        